Citation Nr: 1225592	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  02-01 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from December 19, 2005.

2.  Entitlement to a TDIU prior to December 19, 2005.

3.  Entitlement to an extraschedular rating for service-connected neck strain with degenerative disc disease (DDD) and osteophyte formation and low back strain with L3 osteophyte formation, including bilateral lower and upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted the Veteran's increased rating claims for low back strain with L3 osteophyte formation ("lumbar spine disability"), assigning a 20 percent rating effective the April 28, 2000, date of claim, and for neck strain with degenerative disc disease and osteophyte formation ("cervical spine disability"), assigning a 10 percent rating, also effective April 28, 2000.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal on these claims in February 2002, he subsequently withdrew his Travel Board hearing request in March 2002.
 
In August 2003 and July 2006, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In an October 2008 rating decision, the RO assigned a 20 percent rating for the Veteran's cervical spine disability effective April 28, 2000.

In April 2009, the Board denied the claims, including entitlement to an extraschedular rating.  In an October 2011 memorandum decision, the Court affirmed the decision as to entitlement to increased ratings on a schedular basis, but vacated the Board's decision denying an extraschedular rating. T he Court also instructed the Board to assume jurisdiction over, and remand, an implicit claim for a TDIU as discussed below.

During the period between the Board and Court decisions, in September 2010, the RO granted the Veteran's explicit, formal claim for a TDIU that had been filed on December 19, 2005, effective the date of that claim.

For the reasons discussed below, the Board will dismiss, as moot, the claim for a TDIU from December 19, 2005, and determine that referral to the Director of Compensation and Pension for extraschedular consideration is warranted.  The issues of entitlement to a TDIU and entitlement to an extraschedular rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  As TDIU has been granted from December 19, 2005, there is no additional benefit that can be granted to the Veteran in response to his claim for a TDIU from that date.

2.  The Veteran's forced alternation of sitting and standing is not contemplated by the schedular rating criteria, and symptoms of the Veteran's lumbar and cervical spine disabilities cause marked interference with employment.



CONCLUSIONS OF LAW

1.  The claim for a TDIU from December 19, 2005, is moot.  38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 20.101(a) (2011).

2.  The criteria for referral of the increased ratings claims to the Director of Compensation and Pension for extraschedular consideration have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its October 2011 memorandum decision, the Court noted that the Veteran's December 2005 formal claim for a TDIU was in the record before it.  It also noted, however, that there was evidence in the record indicating that the Veteran was unemployable due to his service connected lumbar spine disability prior to this date.  Specifically, the April 2004 VA spine examination report indicated that the Veteran quit his job as a carpenter two years earlier due to chronic back pain.  The Veteran's increased rating claims were filed in June 2000.  Given that there was evidence of unemployability received in connection with the June 2000 increased rating claims and the Veteran continued to seek the highest ratings for these disabilities, this evidence constituted an informal claim for a TDIU prior to the Veteran's filing of his formal December 2005 claim for a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Court instructed the Board to assume jurisdiction over this claim and to remand it to the RO.  This is consistent with recent precedential and non-precedential decisions indicating that a TDIU claim not adjudicated by the RO but found to exist by the Board should be remanded, not referred.  See Young (William) v. Shinseki, __ Vet. App. __, No. 09-1621(E), 2012 WL 1931226, at *3 (May 24, 2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction"); Turner v. Shinseki, No. 11-0810, 2012 WL 2512892 (June 29, 2012) (Davis, J., mem. dec.) (applying Young to reverse the Board's finding that it did not have jurisdiction over the Veteran's TDIU claim, and instructing the Board to remand, rather than refer, the TDIU claim to the RO).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  In this case, however, unbeknownst to the Court, the formal claim for a TDIU had already been granted in September 2010, effective the December 19, 2005 date of claim.  As the precise benefit the Veteran is seeking in his informal claim for a TDIU has been granted effective December 19, 2005, the claim is moot as of that date, and the Board does not have jurisdiction to review it.  See 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 20.101(a) (limiting jurisdiction of the Board to questions of law and fact necessary to a decision that affects the provision of benefits to veterans or their dependents or survivors).  The claim for entitlement to a TDIU from December 19, 2005, must therefore be dismissed as moot.

As to the claim for an extraschedular rating, the Court noted the statement in the February 2003 VA examination report that the Veteran was probably not suitable for other than sedentary employment, and should not be required to carry 10 pounds for more than short distances and be allowed to change from standing to sitting positions at his discretion for pain relief.  The Court also noted the February 2003 VA examiner's indication that the Veteran could neither sit nor stand for more than 5 to 10 minutes at a time.  The Court implied that this forced alternation of sitting and standing is not contemplated by the schedular rating criteria.  The Court also noted that the evidence reflected that the Veteran was unable to climb ladders and had to stop his construction work because of neck and back pain, and implied that this constituted marked interference with employment.

Where the schedular rating is inadequate because it does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, and the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, including marked interference with employment, then the claim should be referred to the Under Secretary for Benefits ("USB") or the Director of the Compensation and Pension Service ("Director") to determine whether an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The claims for increased ratings should therefore be referred to the USB or the Director for consideration of an extraschedular rating.  The Board notes that the criteria applicable to the Veteran's increased rating claims included neurologic manifestations of his lumbar and cervical spine disabilities, see 38 C.F.R. § 4.71a, General Formula for Rating Disabilities of the Spine, Note 1, and, pursuant to these criteria, the Veteran was granted entitlement to service connection for bilateral lower and upper extremity radiculopathy, secondary to his lumbar and cervical spine disabilities, in September 2005.  The RO should therefore request that the USB or Director consider whether an extraschedular rating is warranted for the Veteran's lumbar and cervical spine disabilities including service-connected bilateral lower and upper extremity radiculopathy.

Given the above dispositions of the claims, a dismissal as moot and favorable determination as to referral for an extraschedular rating, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001).


ORDER

The claim for entitlement to a TDIU from December 19, 2005, is dismissed.

Referral of the claims for increased ratings for lumbar and cervical spine disabilities, including bilateral lower and upper extremity radiculopathy, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is warranted.


REMAND

As the Veteran's informal claim for a TDIU, which was part of the increased ratings claims on appeal, preceded December 19, 2005, the RO should adjudicate a claim for a TDIU prior to that date.

In addition, as the Board is precluded from granting an extraschedular rating in the first instance, but has found that referral to the USB or Director is warranted, a remand is required for the RO/AMC to refer the claim for an extraschedular rating for service connected lumbar and cervical spine disabilities, including bilateral lower and upper extremity radiculopathy, to the USB or Director.   

Accordingly, the claim for a TDIU prior to December 19, 2005, and for entitlement to an extraschedular rating for lumbar and cervical spine disabilities, including bilateral lower and upper extremity radiculopathy are REMANDED for the following action: 

1.  Adjudicate the claim for a TDIU prior to December 19, 2005.

2.  Refer the claim for an extraschedular rating for service connected lumbar and cervical spine disabilities, including bilateral lower and upper extremity radiculopathy, to the USB or Director.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


